IN THE SUPREME COURT OF IOWA

                                  No. 21–0760

                Submitted March 23, 2022—Filed April 1, 2022


MARY DENG,

      Appellant,

vs.

FARMLAND   FOODS,          INC.    and    SAFETY      NATIONAL      CASUALTY
CORPORATION,

      Appellees.


      Appeal from the Iowa District Court for Crawford County, Roger L. Sailer,

Judge.



      A workers’ compensation claimant challenges the commissioner’s

treatment of her rotator cuff injury as a scheduled injury rather than an

unscheduled whole body injury under Iowa Code section 85.34(2). AFFIRMED.



      Christensen, C.J., delivered the opinion of the court, in which all

participating justices joined. Mansfield and McDermott, JJ., took no part in the

consideration or decision of the case.



      Jennifer M. Zupp of Zupp and Zupp Law Firm, P.C., Denison, for

appellant.
                                        2




      Kathryn R. Johnson and Eric T. Lanham of McAnany, Van Cleave &

Phillips, P.A., West Des Moines, for appellees.



      Andrew W. Bribriesco, Bettendorf, for amicus curiae League of United

Latin American Citizens of Iowa.

      Jason D. Neifert of Neifert, Byrne & Ozga, P.C., West Des Moines, for

amicus curiae Workers’ Compensation Core Group of the Iowa Association for

Justice.

      Jay M. Smith of Smith & McElwain Law Office, Sioux City, for amicus

curiae Iowa Federation of Labor, AFL-CIO, and the United Food and Commercial

Workers’ International Union.
                                          3


CHRISTENSEN, Chief Justice.

        Mary Deng sought workers’ compensation benefits for injuries she

sustained to her infraspinatus muscle and labrum during the course of her

employment. Deng’s infraspinatus muscle injury, which is part of the rotator

cuff, is the only injury at issue. Specifically, the parties raise the same legal issue

addressed in Chavez v. MS Technology, LLC, ___ N.W.2d ___ (Iowa 2022), filed

today: whether a rotator cuff injury is a scheduled “shoulder” injury under Iowa

Code section 85.34(2)(n) (2018) or an unscheduled whole body injury under

section 85.34(2)(v) for compensation purposes. Upon consideration of the issue

and for the reasons set forth in Chavez, we affirm the district court judgment

classifying the rotator cuff injury as a scheduled “shoulder” injury under section

85.34(2)(n).

        AFFIRMED.

        All justices concur except Mansfield and McDermott, JJ., who take no

part.